DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the amendment dated 08/24/2022, the following has occurred: Claim(s) 1-2 have been amended. Claim(s) 10 has been newly added.
Claim(s) 1-6 and 10 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak (US 20120000892 A1) in view of Vila (US 20180236600 A1). 
Regarding claim 1, Nowak discloses a laser welding method of a die cast member (laser welding workpieces 12 and 14 which may be castings, par. 14, Fig. 1), comprising: 
forming a first melted portion by irradiating a first laser beam (first laser beam 32 projected onto the joint region 22) on a planned welding portion including a contact surface between a first member (12) and a second member (14), the first member including a metal, the second member being formed by die casting (workpieces 12 and 14 may be castings, par. 14); and 
welding the first member and the second member by forming a second melted portion by irradiating a second laser beam on the planned welding portion after the first melted portion is formed (second laser beam 34 irradiates the joint region after the first laser beam 32, Fig. 1, par. 18), 
a width of the first melted portion being not more than a width of the second melted portion (weld pool 40 penetrates deep into the seam 16 while weld pool 30 is wider and spans across the groove, Fig. 1), 
a depth of the first melted portion being deeper than a depth of the second melted portion (firs laser beam penetrates through the whole seam while the second laser beam does not, par. 17-18).
Nowak does not disclose the width of the first melted portion being not more than half of the width of the second melted portion.
Nowak discloses that the first laser penetrates deep into the seam 16 and creates the weldment 40 (Fig. 1) where it is understood by the examiner that the weld 40 is along the vertical length of the seam 16. The second laser beam combined with arc welding produces the wide weld pool 30. Nowak discloses that it would be preferable for the first laser beam to have a smaller and more focused spot diameter to deeply penetrate the weld seam than compared to the second laser beam. It would be part of a routine optimization (MPEP 2144.05 II) to alter the two laser beams spot diameter which would obtain different weld pool diameters, such that the first weld pool penetrates deep enough down the weld seam and for the second weld pool to be wide enough to allow the gas bubbles to float out of the molten weld pool (par. 22). 
Novak does not disclose a path of an irradiation region of the first laser beam being longer than a path of an irradiation region of the second laser beam at the planned welding portion.
Vila discloses two lasers irradiating a lap joint wherein the laser in front (S2, Fig. 2b) moves in a zig zag path (Fig. 2b) while the laser melting the filler wire (S1) moves along the welding direction which is understood by the examiner to be the linear path along the lap joint.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Novak to incorporate the teachings of Vila and have the first laser move in a zig zag pattern which results in a longer laser path. Doing so would have the benefit of homogenously mix the melted materials (par. 70, Vila).
Regarding claim 2, Novak in view of Vila discloses a method for manufacturing a die cast product (laser welding workpieces 12 and 14 which may be castings, par. 14, Fig. 1), comprising: 
forming a first melted portion by irradiating a first laser beam (first laser beam 32 projected onto the joint region 22) on a planned welding portion including a contact surface between a first member (12) and a second member (14), the first member including a metal, the second member being formed by die casting (workpieces 12 and 14 may be castings, par. 14); and 
welding the first member and the second member by forming a second melted portion by irradiating a second laser beam on the planned welding portion after the first melted portion is formed (second laser beam 34 irradiates the joint region after the first laser beam 32, Fig. 1, par. 18), 
a width of the first melted portion being not more than a width of the second melted portion (weld pool 40 penetrates deep into the seam 16 while weld pool 30 is wider and spans across the groove, Fig. 1), 
a depth of the first melted portion being deeper than a depth of the second melted portion (firs laser beam penetrates through the whole seam while the second laser beam does not, par. 17-18).
Novak in view of Vila does not disclose the width of the first melted portion being not more than half of the width of the second melted portion.
Nowak discloses that the first laser penetrates deep into the seam 16 and creates the weldment 40 (Fig. 1) where it is understood by the examiner that the weld 40 is along the vertical length of the seam 16. The second laser beam combined with arc welding produces the wide weld pool 30. Nowak discloses that it would be preferable for the first laser beam to have a smaller and more focused spot diameter to deeply penetrate the weld seam than compared to the second laser beam. It would be part of a routine optimization (MPEP 2144.05 II) to alter the two laser beams spot diameter which would obtain different weld pool diameters, such that the first weld pool penetrates deep enough down the weld seam and for the second weld pool to be wide enough to allow the gas bubbles to float out of the molten weld pool (par. 22). 
Regarding claim 4, Novak in view of Vila discloses the method according to claim 2, wherein the first melted portion has one curved configuration (the first laser beam has a spot diameter which would generate a first melted portion with a circular curve).
Regarding claim 6, Novak in view of Vila discloses the method according to claim 2, wherein the second melted portion has a line configuration along the contact surface (second laser beam follows along a line, Fig. 1).
Regarding claim 10, Novak in view of Vila discloses the method according to claim 2, wherein the first melted portion includes a portion where the second member was melted (combined art melts workpieces on both sides of the lap joint) and then solidified (first laser beam generates a molten pool that solidifies to form the weldment 40, par. 25, Fig. 1).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of Vila as applied to claim 2 above, and further in view of Mudd (US 20160016261 A1).
Regarding claim 3, Novak in view of Vila does not disclose the method according to claim 2, wherein the first melted portion includes a portion having a plurality of linear configurations.
Mudd discloses laser welding a butt joint where the weld joint is not a straight linear line (Fig. 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nowak to have a plurality of linear configurations for the first melted portion. As shown by Mudd, there exist butt joints which are not straight linear lines. These joints could have slight zig-zag shapes like shown in Fig. 27 of Mudd, which would result in one of ordinary skill in the art following the joint line and generating a first melted portion that has a plurality of linear configurations. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novak in view of Vila as applied to claim 2 above, and further in view of Hammer (US 20190105733 A1).
Regarding claim 5, Novak in view of Vila does not disclose the method according to claim 2, wherein the first melted portion includes a portion having a plurality of dot configurations.
Hammer discloses a welding method for a variety of joints, including butt joints, where welding can be performed by a series of individual pulses (Fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Novak in view of Vila to incorporate the teachings of Hammer and use a plurality of pulses which would result in overlapping welded dots. Doing so would have the benefit of producing high quality welds (par. 27, Hammer) and shows that it is well known to produce a plurality of welded dots.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/               Primary Examiner, Art Unit 3761